Citation Nr: 1122016	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-30 510	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the appellant is eligible for VA educational assistance benefits under Chapter 1606, Title 10, of the United States Code (also known as the Montgomery GI Bill for Selected Reserves (MGIB-SR)).




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The appellant served in the United States Army Reserve from March 1991 to March 1999.  He had an initial period of active duty for training from March 20, 1991, to July 18, 1991.  He is currently serving in the Army Reserve since September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  38 C.F.R. § 21.7520 (2010).  It was established to encourage membership in units of the Selected Reserve in the Ready Reserve.  10 U.S.C.A. § 16131(a) (West 1998 & Supp. 2010).  The Reserve components decide who is eligible for the program.  VA makes the payments for the program.  § 21.7540 (2010).

An individual may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than 6 years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 16132 (West 1998 & Supp 2010); 38 C.F.R. § 21.7540(a)(1) (2010).  

The individual must also complete his or her initial period of active duty for training and must be participating satisfactorily in the Selected Reserve; must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C., Chapter 30; and must have met the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)-(5) (2010).  Ending dates for eligibility are prescribed by 38 U.S.C.A. § 16133 (West 1998 & Supp. 2010) and 38 C.F.R. § 21.7550 (2010). 

In this case, the evidence of record shows that the appellant served in the United States Army Reserve from March 1991 to March 1999.  He had an initial period of active duty for training (IADT) from March 20, 1991, to July 18, 1991.  He submitted his claim for benefits under the MGIB-SR program in April 2010.  He listed his previous service in the Army Reserve from 1991 to 1999.  He also reported that he was currently serving in the Army Reserve as of August 22, 2007.  He said he was a drilling Reservist.  

The Veteran also submitted a copy of a Notice of Basic Eligibility (NOBE), DD Form 2384-1, that was dated in April 2010.  (The form is issued to military members to certify their entitlement to MGIB-SR benefits.  See Department of Defense (DoD) Instruction 1322.17, Montgomery GI Bill-Selected Reserve (MGIB-SR), Enclosure 2, dated, November 1999.  The same instruction provides that the form is a controlled form.  Further, Paragraph 5.3.3. provides that members be advised of their entitlement to benefits and issued a DD Form 2384-1 within 30 days of attaining entitlement.  Only one DD Form 2384-1 shall be issued to each entitled member and it shall become a permanent part of the official military record.)  

The NOBE was signed by the Veteran and a United States government employee in April 2010.  The Veteran's Reserve component information, unit identification code and unit of assignment are not filled in.  The date of eligibility is listed as of September 27, 1999.  Clearly, there is a large gap in time between the date of eligibility listed on the form and the date the form was issued.  Further, the delay is contrary to the DoD instruction that says the form is to be provided to the member within 30 days of attaining entitlement.  Moreover, the reported date of eligibility, September 27, 1999, represents no known date of service.  The Veteran, by his admission was not in service on that date.  Further, he did not return to the Army Reserve, again by his statement, until August 2007.  

The AOJ obtained printouts from several databases in the development of the claim.  In the first printout from DoD, the information noted that the appellant's record was last updated in October 2007.  This would tend to coincide with his reported enlistment in the Army Reserve in 2007.  A second printout, from the Veterans Information Solution, showed that the appellant served in the Army Reserve from March 1991 to March 1999.  He also was listed as serving in the Army Reserve from September 27, 2007.  The next printout is from DoD and lists the appellant's eligibility record for Chapter 1606 benefits.  The printout said the appellant was ineligible for benefits.  There was a reported date of eligibility of September 27, 1999, and a delimiting date of January 1, 2000.

The AOJ denied the appellant's claim in April 2010.  The basis for the denial was that the AOJ reported having no DoD notice that the Veteran was eligible for MGIB-SR benefits.  

The appellant submitted his notice of disagreement (NOD) in May 2010.  He included a copy of what he said was his last enlistment contract.  The document submitted was actually a notification of benefits under Chapter 1606.  The program's benefits, eligibility requirements, and obligations were set forth.  The document required a signature from the appellant and that of a counselor.  The appellant and a counselor signed the document on September 27, 2007.

The AOJ made an electronic query of the DoD to determine if the appellant was eligible for Chapter 1606 benefits.  A response was received in June 2006.  The response indicated that the appellant's Chapter 1606 benefits were terminated on July 14, 1992, when he was declared an unsatisfactory participant and transferred to the Individual Ready Reserve (IRR).  The report said the appellant was ineligible for Chapter 1606 benefits.

The AOJ issued a statement of the case (SOC) in June 2010.  The SOC confirmed the previous denial by noting that decisions regarding eligibility are the province of DoD and they had reported the appellant as being ineligible for Chapter 1606 benefits.

The Board finds that there is conflicting evidence of record regarding the appellant's possible eligibility for benefits.  A remand is required in order to discern the facts.

The Board notes that, according to VA Education Manual 22-4, Part VIII, paragraph 3.04, both the Chapter 1606 DoD Data Record (also known as the DoD Screen) and the NOBE are, generally, sufficient documentation to establish eligibility.  However, the exact date of eligibility in this case, if there is one, is clearly in doubt.  Further, the basis for the issuance of the NOBE in April 2010 is not clear from the record.

The June 2010 response from DoD said the appellant's "benefits" were terminated in July 1992.  However, the April 2010 DoD printout lists an eligibility date of September 27, 1999.  This is the same date that was listed on the NOBE of April 2010.  However, as noted, supra, the appellant was not in service in September 1999.  He enlisted in the Army Reserve in 2007 and his NOBE was not issued until April 2010.  Further, the NOBE was missing all information relating to the appellant's unit except for a telephone number.

The Board notes that the VA Education Manual 22-4, Part VIII, paragraph 3.07, states that a reservist who is separated from the Selected Reserve because of a final determination of unsatisfactory participation loses eligibility to Chapter 1606 benefits.  The paragraph further provides that the reservist cannot again reestablish eligibility, even if the Selected Reserve permits him or her to reaffiliate.  The provision acknowledges that this is a DoD/Department of Homeland Security (DHS) determination.  However, the VA Education Service Chapter 1606 User Guide provides in Chapter 3, that DoD has removed the policy that a person can only reaffiliate with the Selected Reserve once without losing eligibility altogether.  The entry further provides that, in no situation, however, does a person get a second date of eligibility.  Once eligibility is established, that date cannot legitimately be changed.  The entry does not cite to any DoD instruction, regulation, or policy as authority for this statement.  Moreover, this statement contradicts the M22-4 provision cited previously that eligibility is lost upon separation from the Selected Reserve.

This latter statement regarding a change in policy would possibly open the door to individuals, such as the appellant, to obtain Chapter 1606 benefits because they have a second period of Selected Reserve service.  He had service in the Selected Reserve that was terminated with his transfer to the IRR but is now apparently serving a second period of service in the Selected Reserve based on the information in the education file.  The key to benefits would be the determination of an eligibility date.  If an eligibility date is properly established in this case, then questions such as a time limit for using the benefits may also be involved.

On remand, the AOJ must contact DoD to clarify the appellant's eligibility status.  This must be done in writing and not through a database check.  The conflicting information requires a review by an appropriate DoD or military department official and a written explanation as to the appellant's exact status in regard to his eligibility for Chapter 1606 benefits.  Further, such an explanation must cite to appropriate authority to support any determination regarding eligibility.  The issuance of the NOBE must be explained, to include the establishment of an eligibility date of September 27, 1999.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact DoD and/or the appropriate military authority to request information as to the appellant's eligibility for Chapter 1606 educational assistance benefits.  The request must be in writing and not through a database inquiry.  All requests should be documented, as well as any responses, negative or positive, and the AOJ must ensure that it completes the following steps in making its request: 

   Provide DoD and/or the appropriate military authority with copies of the following documents found in the education file:  (1) the appellant's claim for benefits dated in April 2010; (2) the April 2010 NOBE; (3) the "Statement of Understanding" of the MGIB-SR program executed in September 2007; (4) the Chapter 1606 DoD Screen showing no chapter 1606 eligibility and dated in April 2010; (5) the Veterans Information Solution printout; and, (6) the DoD response that the appellant's benefits terminated in July 1992. 

	Ask DoD and/or the appropriate military official to review these documents, as well as any information in its own system, and determine whether the appellant is eligible for Chapter 1606 benefits as of any date.  The AOJ must notify DoD that, if it determines the appellant is not eligible for Chapter 1606 benefits, then DoD should provide an explanation of its determination, including why evidence exists that suggests eligibility was reinstated, to include the NOBE of April 2010.  The AOJ should also ask DoD to provide the VA copies of any information/files in its possession used to make this determination.  

2.  The AOJ should review the education file to ensure that the foregoing requested development has been completed.  If not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

